Title: To George Washington from Bartholomew von Heer, 1783
From: Heer, Bartholomew von
To: Washington, George


                        
                            
                                1783
                            
                             To His Excellency George Washington Esquire Commander in Chief of the Army of the United States of America The
                                Memorial of Bartholomew Von Heer Captain of a Troop of Light Dragoons in the Service of said States Respectfully
                                Sheweth
                        
                        That your Memorialist in the year 1775 Joined General Montgomery at Montreal, against the Enemies of America,
                            having then been shortly arived at that place from Spain; And Acted, in the American Army as Lieutenant and Adjutant in a
                            Canadian Regiment raised under Col. Livingston & Proceeded with the Regiment to Quebec. Where he received a
                            Seperate Command to Cut off the Supplies of the Enemy, which he flatters himself he effectually Performed, And after the
                            unfortunate Attempt on Quebec, Your Memoralist was Ordered with the remaining part of the Troops to Sorrel, having in that
                            Service had the Honour to Bleed for America, Having received Two Wounds, and the Misfortune to have all his Baggage taken
                            which he brought from Europe.
                        On the Retreat from Sorrel Your Memorialist used his utmost Endeavours to recruit the American Army in Canada
                            and Inlisted a large Number of Men, of which One Hundred and Twenty nine came with him to Albany and served until their
                            Time of Inlistment expired.
                        After that your Memoralist having had the Honour chiefly to serve under Your Excellency’s imediate Command.
                            First as a Captain in Col. Proctors Regiment of Artillery And then by Your Excellency’s express Command of a Company of
                            Marechose Light Dragoons. Your Memorialist having raised both said Companies in a very short Time. And when the Times of
                            Inlistment of the latter Company expired. Your Memoralist raised a Third Company of Light Dragoons in this American
                            Service And allways having had the Misfortune not to belong to any particular State he never had the advantage to Rise in
                            Rank by Promotions that so frequently happened in the several Lines. And Your Memoralist often Experienced the
                            Mortification to be Commanded by Officers who at first were Inferiour in Command to himself.
                        And whereas now by the Blessing of God Independence and Peace is secured to the United States of America. And
                            Your Memorialist Bred a Soldier, and of course his service in this part of the World not Wanted, Your Memorialists intends
                            early next Spring for Europe to Offer his service in his Profession. And therefore Entreats Your Excellency to take his
                            peculiar case into Consideration, so that proper Justice may be done to Your Memorialist for his becoming Rank of the long
                            service he rendered the States and to Recommend him also as a Foreigner, for a Speedy Settlement with the States.
                        If Your Excellency should think your Memorialist worthy of a Recommendation to any European Power, (that your
                            Memorialist would wish to serve) Concerning his Service to the States, And under Your Excellency’s Hand. It would be the
                            greatest Honour & Happiness. Your Memorialist would wish to arive at. And as in Duty bound will Pray
                        
                            Barthw von Heer Capt
                            L. Dn
                        
                    